Sadler, Judge,
concurring in part and dissenting in part.
{¶ 63} I respectfully concur with the majority opinion in part, but dissent in part, in this consolidated appeal.
{¶ 64} I agree with the majority’s analysis in its disposition of Cecil & Geiser’s three assignments of error in case No. 11AP-187 and agree that its first assignment of error should be sustained. However, I do not agree that the second and third assignments of error can be sustained in part given our analysis of the issues presented. Additionally, I write separately to emphasize that whether the damages as determined by the trial court on the theory of unjust enrichment will be ultimately awarded to Cecil & Geiser is dependent on the resolution of the contract claims for which this matter is being remanded. See, e.g., Bickham v. Standley, 183 Ohio App.3d 422, 2009-Ohio-3530, 917 N.E.2d 330 (doctrine of unjust enrichment is inapplicable when an express contract applies). Therefore, I would overrule Cecil & Geiser’s second and third assignments of error in their entirety.
{¶ 65} With regard to Plymale’s appeal in case No. 11AP-167, I agree that his second assignment of error should be overruled because I agree that under the facts of this case, the trial court did not err in considering parol evidence when adjudicating Cecil & Geiser’s claims in equity. However, I dissent from the resolution of Plymale’s first and third assignments of error. We have sustained Cecil & Geiser’s first assignment of error, which challenged the trial court’s sua sponte dismissal without requisite notice of Cecil & Geiser’s claims for breach of contract and tortious interference with contract. In my view, Plymale’s first and third assignments of error challenging the trial court’s sua sponte dismissal of his counterclaims for breach of contract and tortious interference with contract *337should be sustained for the same reason and remanded to the trial court for resolution.
{¶ 66} Accordingly, I respectfully concur in part and dissent in part.